Citation Nr: 0709235	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-24 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an equilibrium 
condition, to include as secondary to tinnitus.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to tinnitus.

3.  Entitlement to service connection for blurred vision, to 
include as secondary to headaches and/or tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for an equilibrium 
condition and headaches, both claimed to be secondary to 
service-connected tinnitus, and blurred vision claimed to be 
secondary to headaches, secondary to tinnitus.  The veteran 
requested a Board hearing on his VA-Form 9, but later 
canceled this request in August 2005, electing instead to 
participate in an informal conference with the RO over the 
telephone.  A summary of the October 2005 informal conference 
is included in the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's equilibrium condition is not causally related to 
service connected tinnitus, and there is no competent 
evidence that such condition first manifested in service 
and/or is causally related to event(s) in service.

2.  The preponderance of the evidence establishes that the 
veteran's headache disorder is not causally related to 
service connected tinnitus, and there is no competent 
evidence that such condition first manifested in service 
and/or is causally related to event(s) in service.

3.  The preponderance of the evidence establishes that the 
veteran's blurred vision is not causally related to service 
connected tinnitus, and there is no competent evidence that 
such condition first manifested in service and/or is causally 
related to event(s) in service.

CONCLUSIONS OF LAW

1.  An equilibrium condition was not incurred in or 
aggravated by active service, nor is it proximately due to or 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

2.  Migraine headaches were not incurred in or aggravated by 
active service, nor are they proximately due to or caused by 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Blurred vision was not incurred in or aggravated by 
active service, nor is it proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the secondary service 
connection claims and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
February 2004 VA letter, prior to the June 2004 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to notify VA of any 
other relevant information or evidence and that ultimately it 
was his responsibility to ensure VA received these records.  
This, in effect, requests that the veteran submit any 
evidence in his possession.  The June 2005 Statement of the 
Case (SOC) cited in full the provisions of 38 C.F.R. § 3.159.  
At an October 2005 informal hearing conference, the RO 
explained to the veteran the evidence obtained and 
considered, and the veteran elected to proceed with the 
appeal waiving a Supplemental SOC.  As the claims remain 
denied, there is no prejudice to the veteran in failing to 
notify him of the downstream issues of establishing a 
disability rating and effective date of award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Additionally, VA has obtained all relevant, identified, and 
available evidence.  The veteran has referred to the RO 
failing to consider favorable evidence from the Roseburg, 
Oregon VA Medical Center (VAMC).  Notably, the veteran was 
provided VA examinations at Roseburg VAMC that includes one 
opinion in support of his claim.  The evidence considered in 
arriving at his decision was discussed at a subsequent 
informal conference with the RO, and the veteran was 
satisfied that the evidence was of record.  VA has obtained 
medical evidence to determine whether an association existed 
between the veteran's claimed disabilities and his service 
connected tinnitus.  As held below, the preponderance of the 
evidence establishes there have not been persistent or 
recurrent symptoms of the claimed disabilities since service 
or any competent evidence of a possible association with 
service.  Therefore, VA has no duty to obtain further medical 
opinion.  See McClendon v. Nicholson, 20 Vet. App. 79, 84 
(2006); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  There is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claims.  Therefore, VA has satisfied all duties to notify 
and assist the veteran.

Analysis

The veteran seeks service connection for equilibrium problems 
and headaches, secondary to service-connected tinnitus.  He 
also seeks service connection for blurred vision, secondary 
to headaches, which he claims are secondary to tinnitus.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court held that the term 
"disability" refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  Absent a causal relationship, 
these provisions do not apply.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Equilibrium condition

Initially, the record shows some subjective complaints of an 
equilibrium condition.

A March 2003 VA ear nose and throat consult notes that the 
veteran reported occasional imbalance, but no vertigo; 
although on a July 2003 VA examination report, the veteran 
stated that he experienced no dizziness or balance 
difficulties.  An April 2004 VA examination report shows he 
stated that for the last 40 years he has had episodes where 
he became off-balance two times per week.  Specifically, he 
described episodes when his vision would get kind of squiggly 
lines in front of his eyes and he would feel off balance and 
like he needed to sit down.  He stated that he was concerned 
about driving and having one of these episodes and that he 
never actually lost consciousness, but felt like he might 
faint.  He also described feeling nauseous and like things 
were swimming around.   

Upon review, however, the medical evidence of record does not 
relate the subjective complaints of an equilibrium condition 
to the service-connected tinnitus.  The April 2004 VA 
examination report shows that the veteran did not note any 
change in his ears or his hearing with the imbalance 
episodes.  He also reportedly had not had any severe episodes 
of vertigo associated with nausea or vomiting, lasting for 
several hours.  On diagnosis, the examiner noted imbalance, 
cause unknown.  The examiner further found that the veteran's 
imbalance did not sound like an inner ear or vestibular 
problem and that it was more likely than not that the 
veteran's imbalance was not related to his tinnitus.  

A July 2004 VA physician noted that the veteran wanted the 
physician to somehow say that the veteran's tinnitus had 
caused his loss of equilibrium.  The physician advised the 
veteran that he was not aware of the connection made by the 
veteran.  

Although the veteran has argued that his equilibrium 
condition is related to his tinnitus, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
link between the veteran's equilibrium condition and his 
tinnitus.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

While the veteran has primarily sought entitlement to service 
connection on a secondary basis, the Board also notes that 
service connection on a direct basis is not warranted.  There 
is no competent evidence of record indicating that the 
veteran's equilibrium condition had its onset in service or 
is in any way related to active service.  The service medical 
records and post service medical reports are negative in this 
regard.  On his January 1964 separation examination, he 
specifically denied a history of "DIZZINESS OR FAINTING 
SPELLS" and his neurologic system was evaluated as 
"NORMAL."  His post-service medical records first reflect 
his report of dizzy spells for a "long time."  His 
impressions included a questionable psychoneurotic disorder.  
He was later diagnosed with anxiety depression syndrome.  The 
Board places the greatest probative weight on the veteran's 
report of symptomatology at the time of separation that was 
made contemporaneous in time to his then present physical 
state, and finds no evidence of recurrent or persistent 
symptoms since service.

In sum, the preponderance of the evidence is against the 
service connection claim for an equilibrium condition, to 
include as secondary to tinnitus; thus, the claim is denied.  
In making this decision, the Board has considered the benefit 
of the doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Migraine headaches

Initially, the record shows complaints of migraine headaches.  
A November 1984 private medical record shows complaints of 
frequent tension headaches, worse when tired.  An April 2004 
VA examination report shows the veteran reported headaches 
about every other day on average, since the 1960's.  The 
veteran indicated that his headaches were not associated with 
the time of day; he awakened with headaches, and had 
headaches late in the evening and at various times throughout 
the day.  He reported that they lasted for 45 to 60 minutes 
if he could rapidly get to some aspirin or naproxen over-the-
counter, but if not, up to four to five hours.  The diagnosis 
was probable muscle tension headaches.

The next issue is whether the migraine headaches are related 
to his service-connected tinnitus.  

Upon review, there is evidence both for and against the 
claim.

The favorable evidence consists of an April 6, 2004 VA 
examination report, on which the nurse practitioner noted the 
veteran's belief that his migraine headaches were secondary 
to tinnitus.  The veteran reported that his headaches started 
in his temples and went anteriorly and posteriorly through 
the "hatband" area of his head.  He also reported some 
difficulty with increased sounds during these headaches and 
occasional nausea, but no vomiting.  He stated that he shut 
off his hearing aids during his headaches to reduce the 
external sounds but that he continued to have the "ringing 
and squealing" in both of his ears.  He further stated that 
the headaches were worse with stress or "tension" and 
during situations where he was frustrated.  The nurse found 
that given the history from the veteran, the headaches he 
experienced were most consistent with muscle tension 
headaches.  The nurse also noted that the veteran appeared 
quite frustrated and upset by the tinnitus and that this 
conceivably could significantly increase the number and 
severity of muscle tension headaches.  The nurse thus found 
that it was as likely as not that the veteran's headaches 
were related to his service-connected tinnitus.  

The unfavorable evidence consists of an April 9, 2004 VA 
examination report, on which the physician noted that the 
veteran complained of headaches of a generous magnitude 
lasting 45 minutes to an hour, the majority of which were an 
8 on a 1 to 10 scale.  The physician noted that a rather 
diligent search of recent medical records dating from the 
present back through the year 2000 failed to show any 
subjective admission of problems with headaches other than 
one headache mentioned during a visit for an upper 
respiratory infection.  The physician found that the 
veteran's headaches were not secondary to his tinnitus.  The 
rationale given was that the veteran had tinnitus and classic 
migraines, which were two different problems and not 
reasonably connected.  The physician thus determined that it 
was less likely than not that the veteran's headaches were 
related to his tinnitus.  

A June 2004 VA physician noted that the veteran wanted him to 
say that the veteran's tinnitus caused his headaches; but the 
physician indicated that he was not aware of the connection.

In comparing these records, the Board finds that the 
unfavorable April 9, 2004 examination report is of greatest 
probative value.  The April 2004 physician noted a review of 
post-service records and provided an unambiguous opinion 
supported by rationale.  On the other hand, the April 6, 2004 
nurse practitioner, who found that it was conceivable that 
the tinnitus aggravated the migraine headaches, only cited 
the history given by the veteran as the basis for her 
opinion.  The basis of her opinion is phrased in equivocal 
terms, and is not supported by reference to any findings of 
the record.  The ophthalmologist also possesses greater 
knowledge and expertise than a nurse practitioner.  Overall, 
the opinion rendered by the ophthalmologist is more 
persuasive in tone, directness and offered rationale.  

Although the veteran has argued that his migraine headaches 
are related to his tinnitus, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the most probative medical evidence of record, which shows 
that there is no link between the veteran's migraines and his 
tinnitus.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

While the veteran has primarily sought entitlement to service 
connection on a secondary basis, the Board also notes that 
service connection for migraine headaches on a direct basis 
is not warranted either.  There is no competent evidence of 
record indicating that the veteran's migraines had its onset 
in service or is in any way related to active service.  The 
service medical records and post service medical reports are 
negative in this regard.  On his January 1964 separation 
examination, he specifically denied a history of "FREQUENT 
OR SEVERE HEADACHE" and his neurologic system was evaluated 
as "NORMAL."  His post-service medical records first 
reflect his report of frequent tension headaches that were 
worse when tired.  He endorsed a history significant for 
tension and anxiety.  The Board places the greatest probative 
weight on the veteran's report of symptomatology at the time 
of separation that was made contemporaneous in time to his 
then present physical state, and finds no evidence of 
recurrent or persistent symptoms since service.

In sum, the preponderance of the evidence is against the 
service connection claim for migraines, to include as 
secondary to tinnitus.  For this reason, the claim is denied.  
In making this decision, the Board has considered the benefit 
of the doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Blurred vision

The veteran contends that he has blurred vision secondary to 
his migraine headaches.  On an April 2004 VA examination 
report, the veteran complained that current symptoms consist 
of periodically developing black lines that "wiggle and 
squiggle" like several dozen hairs in front of his vision.  
He also stated that his vision becomes very dim and that when 
driving, he pulls over to wait for the phenomena to pass.  He 
reported that as early as 1965, he asked his family doctor 
what these episodes were and did not get an explanation.  

Initially, the Board notes that the veteran cannot receive 
service connection for blurred vision as secondary to 
migraine headaches because, as previously discussed, migraine 
headaches are not service-connected.  See 38 C.F.R. 
§ 3.310(a).
 
The medical evidence also does not relate the blurred vision 
to the service-connected tinnitus.  An April 9, 2004 VA 
ophthalmologist specifically found that it was much less 
likely than not that the veteran's blurred vision was 
secondary to his service-connected tinnitus.  An April 6, 
2004 VA nurse practitioner also found that the visual changes 
with blurring vision were of an unknown etiology.  
Additionally, a June 2004 VA physician noted that the veteran 
wanted him to say that the blurred vision was related to the 
veteran's tinnitus, but that the physician was not aware of 
the connection.

Although the veteran has argued that his blurred vision is 
related to migraine headaches and/or tinnitus, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any relationship between the migraine headaches and 
tinnitus.  Competent medical experts make this opinion and 
the Board is not free to substitute its own judgment for 
those of such experts.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

While the veteran has primarily sought entitlement to service 
connection for blurred vision on a secondary basis, the Board 
also notes that service connection on a direct basis is not 
warranted either.  There is no competent evidence of record 
indicating that the veteran's blurred vision had its onset in 
service or is in any way related to active service.  At 
enlistment, the service medical records note that the veteran 
had defective vision and wore glasses.  At discharge, he 
reportedly had a myopic astigmatism.  Notably, a refractive 
error of the eye is not subject to service connection.  
38 C.F.R. § 3.303(c) (2006).  Blurry vision along with use of 
glasses also was noted in 1984.  The veteran currently has 
vision of 20/80 in the right eye and 20/100 in the left eye 
without glasses, and best-corrected visual acuity of 20/20 in 
both eyes.  Even though the veteran has had defective vision 
since prior to service, none of the evidence in service or 
after service, before 2004, reflects the veteran's 
description of temporary blurred vision, involving black 
lines in front of his eyes.  At that time of separation in 
January 1964, he only reported wearing glasses and did not 
endorse any additional symptoms.

In sum, the preponderance of the evidence is against the 
service connection claim for blurred vision, to include as 
secondary to migraine headaches and/ or tinnitus.  For this 
reason, the claim is denied.  In making this decision, the 
Board has considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for equilibrium condition, 
to include as secondary to tinnitus is denied.

Entitlement to service connection for migraine headaches, to 
include as secondary to tinnitus is denied.

Entitlement to service connection for blurred vision, to 
include as secondary to headaches and/or tinnitus is denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


